GUIDRY, Judge.
The above numbered and entitled matter was consolidated for trial in the district court and on appeal with Courmier et al v. Travelers Insurance Co., et al, 486 So.2d 243 (La.App. 3rd Cir.1986).
For the reasons assigned in the companion case which bears our docket number 85-81, we amend the trial court’s judgment to read as follows:
IT IS ORDERED, ADJUDGED AND DECREED that there be judgment herein in favor of Plaintiff, LUCILLE RUNNION, INDIVIDUALLY AND AS PROVISIONAL TUTRIX OF THE MINOR CHILD, BEVERLY COURMIER, and against Defendants, THE TRAVELERS INSURANCE COMPANY, SCHLUMBERGER OFFSHORE SERVICES and RICKY HU-VAL, in the full and true sum of SEVEN THOUSAND EIGHT HUNDRED TWENTY-TWO AND 95/100 ($7,822.95) DOLLARS, together with legal interest from date of Judicial Demand until paid.
In all other respects the judgment is affirmed. Costs of this appeal are assessed one-half to appellants and one-half to appellee.
AFFIRMED AS AMENDED.